          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


DAVID STOCKS,                              *

BOP # 70935-019,                           *
                                                    HABEAS CORPUS
                                           *
                                                    28 U.S.C. § 2255
      Movant                               *

                                           *
                                                    CWTL ACTION NO.
                                           *            1:19-CV-02741-ELR
V.
                                           *

UNITED STATES OF AMERICA,                  *        CRIMINAL ACTION NO
                                           *            L17-CR-00257-RGV-2
                                           *
      Respondent.
                                           *




                                     ORDER


      This matter is before the Court for consideration of the Report and

Recommendation ("R&R") of Magistrate Judge Russell G. Vineyard. [Doc. 97].

Judge Vineyard recommends that Movant's § 2255 Motion [Doc. 81] be denied and

that a Certificate ofAppealability be denied as well.

      After conductmg a careful and complete review of a magistrate judge's


findings and recommendations, a district court judge may accept, reject, or modify a

magistrate judge's R&R. 28 U.S.C. § 636(b)(l) (C); Williams v. Wainwrisht, 681

F.2d 732 (11th Cir. 1982). No objections to the magistrate judge's R&R have been

filed, and therefore, the Court has reviewed the R&R for plain error. See United


States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983). The Court finds no error.
       Accordingly the Court ADOPTS the R&R [Doc. 97] as the opinion of this

Court. For the reasons stated in the R&R, the Court DENIES Movant's

§ 2255 Motion. [Doc. 81]. Additionally, the Court DECLINES to issue a certificate

of appealability because after considering 28 U.S.C. § 2253 (c)(2), the Court fmds

that Movant has not made a substantial showing of the denial of a constitutional

right. The Court DIRECTS the Clerk to CLOSE the civil case associated with

Movant's § 2255 Motion: Civil Action No. L19-CV-02741-ELR.
                            i—)^A
      SO ORDERED, this / /' day of December, 2019.




                                           Eleanor L. Ross
                                           United States District Judge
                                           Northern District of Georgia
